Citation Nr: 1143909	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-34 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to February 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.

In a February 2010 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an August 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The February 2010 Board decision also remanded the issues of entitlement to service connection for coronary artery disease and peripheral neuropathy of the upper and lower extremities.  In a June 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 100 percent evaluation.  The June 2011 decision also appears to have granted service connection for peripheral neuropathy in the Veteran's upper and lower extremities; assigning a 10 percent evaluation to each extremity.  However, service connection for peripheral neuropathy was not explicitly granted in the body of the rating decision and the accompanying June 2011 notification letter did not discuss the peripheral neuropathy grant.  The Board is thus referring this issue to the Agency of Original Jurisdiction (AOJ) so that a complete rating decision may be issued as to the grant of service connection for peripheral neuropathy of the upper and lower extremities and so that the Veteran may be properly notified of his appellate rights.





FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that the Veteran is diagnosed with thrombophlebitis.

2.  The competent medical evidence of record does not support a finding that the currently diagnosed hypertension was proximately caused or aggravated by the service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Thrombophlebitis is not proximately due to, or the result of, service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2011).

2.  Hypertension is not proximately due to, or the result of, service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection thrombophlebitis and hypertension which he contends are due to his service-connected diabetes mellitus, type II.  See, e.g., the VA Form 9 dated October 2007. 

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.





Stegall concerns

In February 2010, the Board remanded the case in order for VBA to schedule the Veteran for VA examinations as for his thrombophlebitis and hypertension claims.  The claims were then to be readjudicated.

The record indicates that the Veteran was afforded VA examinations in May 2010 as to the pending claims.  As indicated above, an SSOC was issued in August 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (finding that a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for direct and secondary service connection in a letter dated February 2006.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the February 2006 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  The Veteran was provided with appropriate notice pursuant to Dingess in the February 2006 letter.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's statements, service treatment records, and VA and private treatment records.

As indicated above, the Veteran was afforded VA examinations in May 2010 as to the pending claims.  The medical opinions included in the VA examination reports reflect that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board, therefore, concludes that the VA medical opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative and he declined to testify at a personal hearing before a Veterans Law Judge.

1.  Entitlement to service connection for thrombophlebitis, claimed as secondary to service-connected diabetes mellitus, type II.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Analysis

The Veteran has claimed entitlement to service connection for thrombophlebitis as secondary to service-connected diabetes mellitus, type II.  See, e.g., the Veteran's claim dated January 2006 and VA Form 9 dated October 2007.

The Board recognizes that the 'problem list' in the Veteran's VA treatment records shows thrombophlebitis as an active diagnosis.  See the problem list on VA treatment records dated August 2005.  However, aside from this notation, there is no other diagnosis or other evidence of medical treatment for thrombophlebitis in the claims folder.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Due to this ambiguity, the Board sought a clarifying opinion as to whether the Veteran is diagnosed with thrombophlebitis.  Crucially, the May 2010 VA examiner indicated, "[t]he [V]eteran is unaware of a diagnosis of thrombophlebitis or any other circulatory disorder.  He has no complaints in this regard . . . There is no evidence of a circulatory disorder at this time..."

The May 2010 VA medical opinion as to diagnosis appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of greater probative weight that those reports in the record that have noted thrombophlebitis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Following this review, this examiner was unable to find that a diagnosis of thrombophlebitis or any other circulatory disorder was warranted.
The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim including evidence of a current thrombophlebitis diagnosis.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A current diagnosis is required for service connection to be warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not show that the Veteran has a diagnosis of thrombophlebitis.  Thus, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for thrombophlebitis must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2011).

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

Relevant law and regulations

The law and regulations regarding secondary service connection have been set forth above and will not be repeated here.

Analysis

The Veteran has asserted entitlement to service connection for hypertension on a secondary basis.  See, e.g., the Veteran's claim dated January 2006 and VA Form 9 dated October 2007.  No argument has been presented that service connection on a direct basis is warranted and the record does not otherwise reflect that such a claim is warranted.  Accordingly, the Board will address the issue on the secondary theory of entitlement.

As to Wallin element (1), it is undisputed that the Veteran is currently diagnosed with hypertension.

With respect to Wallin element (2), the record shows that the Veteran is currently service-connected for diabetes mellitus, type II.  As such, Wallin element (2) is also met.

Turning to the crucial Wallin element (3), the competent medical evidence of record demonstrates that the Veteran's hypertension is not proximately cause or aggravated by his service-connected diabetes mellitus, type II.  Specifically, the May 2010 VA examiner interviewed and examined the Veteran, and concluded, "[t]he [V]eteran has a history of hypertension . . . He also has a history of diabetes.  There is no causal relationship between diabetes and hypertension."  The examiner continued, "[i]f the diabetes is severe enough to effect renal function the blood pressure may be affected as well.  In this case, the [V]eteran's renal function is normal.  Therefore, the hypertension is not caused by or a result of diabetes."

The Board assigns the May 2010 VA examination report significant probative weight as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history as well as upon examination and interview of the Veteran.  See Bloom, supra.  Additionally, the conclusions rendered by the VA examiner appear to be consistent with the Veteran's medical history.

To the extent that the Veteran or his representative is contending that the currently diagnosed hypertension is related to the Veteran's service-connected diabetes mellitus, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to his service-connected diabetes mellitus.  In this regard, neither the Veteran nor his representative is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between current disability and the service-connected diabetes mellitus.

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).  Accordingly, Wallin element (3) is not met, and the Veteran's claim fails on this basis.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for thrombophlebitis is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


